CV5-472                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00472-CV





Refugio Gonzales, Appellant



v.



Moses Pedroza, Jr., Dalton Roberts and K-Mart Corporation, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 95-03187, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING





PER CURIAM


	Appellant Refugio Gonzales tendered a motion for extension of time to file "notice
of appeal" in August 1995, complaining of a judgment allegedly signed June 26, 1995.  The office
of the Clerk of this Court sent Mr. Gonzales correspondence informing him of the need to amend
his motion and of his obligation to tender a transcript to this Court.  Tex. R. App. P. 19; 73;
50(d); 54.  No transcript has ever been tendered to this Court and the time to file a transcript or
motion for extension of time to file a transcript has passed.  Tex. R. App. P. 54(a), (c).  The
office of the Clerk of this Court requested that the Travis County District Clerk's office forward
a certified copy of the judgment in this cause, if one existed. The judgment was signed on June
26, 1995.  Accordingly, we dismiss the appeal for failure to file a transcript.  Tex. R. App. P.
54(a).


Before Justices Powers, Jones and B. A. Smith
Appeal Dismissed
Filed:   March 6, 1996
Do Not Publish